Order entered October 19, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01577-CV

                                 WAYNE A. RAND, Appellant

                                                V.

                           DOROTHY DENNISE RAND, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-1306590

                                            ORDER
       Before the Court is appellee’s September 18, 2015 motion to dismiss for want of

prosecution. Appellee notes appellant was granted several extensions of time to file his brief.

Appellee further notes appellant sent a letter to the Court on September 9, 2015 indicating that

his brief would be filed one business day behind the letter, however, the brief was not filed. In a

“Motion to Object to and Recind [sic] Appellee Motion”, appellant explains he became aware

the Court did not receive his brief when he received appellee’s motion. He did not keep a copy

of the brief, and he has to rewrite the brief. Appellant asks for additional time to file his brief,

and an order for appellant and appellee to resolve their problems. Appellant further asks that

sanctions be ordered against appellee’s attorney. We GRANT appellant’s motion to the extent
that he is allowed additional time to file his brief and ORDER appellant to file his brief no later

than November 9, 2015. No further extensions will be granted. We DENY appellee’s motion.




                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE